Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 2/15/2022 have been entered and fully considered.  Claims 1, 2, 8, 9, 15 and 16 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballarini et al. (US 7,924,794 B2), hereinafter Ballarini, in view of Abedi (US 8,140,018 B2), further in view of Li et al. (US 2018/0317093 A1), hereinafter Li, additionally in view of Kim et al. (US 10,122,480 B2), hereinafter Kim. 

Regarding claim 1, Ballarini teaches an electronic device for managing a shared spectrum among a plurality of base stations (BSs) (Figure 1), the electronic device comprising: 
memory comprising instructions for managing the shared spectrum (Col 2 Lines 52-57; a related computer program product, loadable in the memory of at least one computer and including software code portions for performing the steps of the method); and 
a processor operably connected to the memory, the processor configured to execute the instructions (Col 2 Lines 52-57; a computer program product is intended to be equivalent to reference to a computer-readable medium containing instructions for controlling a computer system to coordinate the performance of the method) to cause the electronic device to: 
obtain coexistence measurement reports (CMRs) from the BSs (Col 4 Lines 42-46 and Claim 10; a set of RRM (Radio Resource Management) primitives for radio resource measurements and reporting procedures between BS and NCMS); 
assign a set of BSs to one or more basic allocation units (BAUs) in a plurality of BAUs based on the interference relationships, wherein each BAU in the plurality of BAUs is a time/frequency unit (Figure 1, Claims 10 and 15; the radio resources to be allocated includes radio sub channels, wherein the Network Control and Management System controls the allocation of radio resources based upon: a detection that a given set of sub channels is used by one of the Base Station Entities, and an issuing towards further Base Station Entities in the Base Station Cluster to transmit over a set of sub channels given to one Base Station Entity the given set of sub channels with a level maintaining a controlled level of Co-Channel Interference); and 
transmit a spectrum access grant (SAG) to the set of BSs, wherein the SAG includes BAU assignments for the set of BSs (Col 7 Lines 5-10; the NCMS will send its decision to each 802.16 BS Entity 100 by conveying it over the C-RRM-NOTIFY (Neighbor-BS Permutation Zones Status Update) messages). 
	Ballarini may not specifically teach obtain CMRs from the plurality of BS; identify interference relationships among the plurality of BSs based on the CMRs; the set of BSs includes a primary BS and a secondary BS; the secondary BS can transmit in the one or more BAUs when a transmission of the second BS does not interference with a transmission of the primary BS.  In an analogous art, Abedi teaches obtain CMRs from the plurality of BS (Col 12 Lines 26-36; that transceivers have the capability to listen to the sub-channels and measure the interference receiver from other transceivers on each radio sub-band); identify interference relationships among the plurality of BSs based on the CMRs (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-channel it will have some impact on both depending on the radio channel between them); the set of BSs includes a primary BS and a secondary BS (Col 9 Lines 1-17; primary networks and secondary networks); the secondary BS can transmit in the one or more BAUs when a transmission of the second BS does not interference with a transmission of the primary BS (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network(s)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).
The combination of Ballarini and Abedi may not specifically teach wherein the second BS can transmit in the one or more BAUs after performing channel sensing in a specified period in the one or more BAUs.  In an analogous art, Li teaches wherein the second BS can transmit in the one or more BAUs (Figure 3 and Paragraphs 0051, 0052 and 0056; when the shared spectrum 201 is not reserved by the primary user, the secondary user can opportunistically access the transmission period 206 of the TXOP 202 [interpreted as the one or more BAUs] using similar mechanisms as the primary user) after performing channel sensing (Paragraph 0056; secondary user nodes may monitor the CCA period 204a for an RRQ signal or an RRS signal from the primary user [interpreted as channel sensing]) in a specified period in the one or more BAUs (Figure 2 and Paragraphs 0051 and 0052; each transmission opportunity TXOP 202 includes a plurality of channel sensing or clear channel assessment CCA periods 204 [thus perform channel sensing during the specified period 204 in the one or more BAU 202].  
The combination of Ballarini, Abedi and Li may not specifically teach wherein the secondary BS can transmit in a period that is an offset from a start of the one or more BAU after performing channel sensing for RF energy.  In an analogous art, Kim teaches wherein the secondary BS can transmit in a period that is an offset from a start of the one or more BAU after performing channel sensing for RF energy (Claims 1 and 11; receiving CSI interference measurement (CSI-IM) configuration information related to the TxOP duration through a primary cell (Pcell); measuring interference at subframes of a secondary cell (Scell), at which CSI-IM is configured, on the basis of the CSI-IM configuration information; measuring CSI of the TxOP duration of the Scell by using the interference; and transmitting the CSI to an enhanced Node-B (eNB), wherein the Pcell is a serving cell configured in a licensed band, and the Scell is a serving cell configured in the unlicensed band, and wherein a period for configuring the CSI-IM is configured to be smaller than a size of the TxOP duration, and the CSI-IM configuration information includes period information of the CSI-IM, size information of the TxOP duration, and an offset value for indicating a subframe at which the CSI-IM is configured).  Therefore, 

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.
Further, Ballarini teaches a base station (BS) (Figure 1; base station (BS) 100) comprising: a transceiver configured to receive report (Figure 1 communications 102 and 104, thus a transceiver.  Col 4 Lines 42-46 and Claim 10; a set of RRM (Radio Resource Management) primitives for radio resource measurements and reporting procedures between BS and NCMS); and a processor operably connected to the transceiver (Col 2 Lines 52-57; a computer program product is intended to be equivalent to reference to a computer-readable medium containing instructions for controlling a computer system to coordinate the performance of the method), the processor configured to identify transmission opportunities for the BS to transmit data based on the set of assignments for the one or more BAUs (Figure 1, Claims 10 and 15; the radio resources to be allocated includes radio sub channels, wherein the Network Control and Management System controls the allocation of radio resources based upon: a detection that a given set of sub channels is used by one of the Base Station Entities, and an issuing towards further Base Station Entities in the Base Station Cluster to transmit over 

Regarding claim 15, claim 15 recites similar feature as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.

Regarding claims 2, 9 and 16, the combination of Ballarini/Abedi/Li/Kim teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Abedi teaches assign the primary BS to a prioritized transmission period in the one or more BAUs, wherein the primary BS can transmit in the prioritized transmission period without performing channel sensing; and assign the secondary BS to transmit after performing channel sensing (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).
In addition, Kim teaches assign the secondary BS to the period that is offset from the target of the one or more BAUs (Claims 1 and 11; receiving CSI interference measurement (CSI-IM) configuration information related to the TxOP duration through a primary cell (Pcell); measuring interference at subframes of a secondary cell (Scell), at which CSI-IM is configured, on the basis of the CSI-IM 

Regarding claims 3, 10 and 17, the combination of Ballarini/Abedi/Li/Kim teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ballarini teaches wherein the one or more other BAUs is orthogonal to the one or more BAUs (Col 4 Lines 21-24; permutation zone is a number of contiguous OFDMA symbols in DL or UL that use the same permutation. The DL or UL sub-frame may contain more than one permutation zone).
In addition, Abedi teaches assign another primary BS to one or more other BAUs in the plurality of BAUs (Col 9 Lines 1-17; primary networks and secondary networks) based on the interference relationships (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-, wherein the other primary BS interferes with the primary BS (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).

Regarding claims 4, 11 and 18, the combination of Ballarini/Abedi/Li/Kim teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Abedi teaches assign a tertiary BS to the one or more BAUs for transmitting in an opportunistic data transmission period (ODTP) in the one or more BAUs (Col 9 Lines 1-17; there may be primary networks that have precedence in accessing the spectrum and secondary networks that may only use the spectrum providing they do not cause harmful interference towards the primary network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ballarini and Abedi because it would allow spectrum sharing without interfering with the primary networks (Abedi, Col 9 Lines 1-17).
In addition, Li teaches wherein the tertiary BS can transmit in the ODTP after performing a listen-before-talk procedure (Figure 2, Paragraphs 0051, 0052 and 0056; the assigned network operating entity may transmit a reservation in the CCA period 204 

Regarding claims 5, 12 and 19, the combination of Ballarini/Abedi/Li/Kim teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ballarini teaches wherein the CMRs include at least one of a BS identifier, a mobile network operator identifier, a list of neighboring BSs, power levels associated with BSs in the list of neighboring BSs, a list of BSs causing detrimental interference, a transmit power, received signal strength indicator measurements, reference signal receive power measurements, reference signal received quality measurements, load information, channel occupancy measurements, indicators for protected BAUs that are no longer used, indicators for BAU indices experiencing interference, and timestamp data (Col 4 Lines 60-61; a response message 104, i.e., C-RRM-RSP (Spare Capacity Report) from entity 100 to the NCSM).

wherein the SAG further includes at least one of a BS identifier, a mobile network operator identifier, an overall frame structure for the shared spectrum, detection threshold function parameters, a maximum allowed transmission power, a contention window size, a protection margin for opportunistic channel access, a synchronization source identifier, BAU allocation for each mobile network, BAU allocation for each BS, transmission opportunity offset assignments, a maximum channel occupancy time, and timestamp data (Col 7 Lines 5-10the NCMS will send its decision to each 802.16 BS Entity 100 by conveying it over the C-RRM-NOTIFY (Neighbor-BS Permutation Zones Status Update) messages 106 that contain the DL and UL frame division in permutation zones and the specific sub channels available for transmission in the BS Entity).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballarini in view of Abedi, Li and Kim, as applied in the claims above, further in view of Liu et al. (US 2016/0119882 A1), hereinafter Liu. 
Regarding claims 7 and 14, the combination of Ballarini/Abedi/Li/Kim teaches all of the limitations of claims 1 and 8, as described above.  Further, Ballarini teaches wherein to assign the primary BS to the one or more BAUs in the plurality of BAUs (Col 9 Lines 1-17; primary networks and secondary networks) based on the interference relationships (Col 12 Lines 26-36; the radio sub-channels are shared between the transceivers and if the two transceivers choose the same radio sub-channel it will have some impact on both depending on the radio channel between them)
an interference graph that represents each BS in the plurality of BSs as a vertex with one or more of the interference relationships identified by edges between vertices; for each vertex, compute a resource reservation ratio based on vertex priority and a number of connected components; and assign the primary BS to the one or more BAUs based on the resource reservation ratio.  In an analogous art, Liu teaches an interference graph that represents each BS in the plurality of BSs as a vertex with one or more of the interference relationships identified by edges between vertices; for each vertex, compute a resource reservation ratio based on vertex priority and a number of connected components; and assign the primary BS to the one or more BAUs based on the resource reservation ratio (Claim 8; historical interference information, priority information, and a transmit parameter requirement of the secondary system, wherein the transmit parameter requirement is information related to weighing an actual transmit power requirement of the secondary system on the idle spectrum resource, a number of Base Stations (BS) issuing a resource request and/or a locational distribution of BSs issuing a resource request of any BS; the priority information is a priority level for system power allocation predetermined by a Cognitive Radio system and/or an operator; the historical interference information is information on historical interference to the primary user produced by the secondary system when previously using the idle spectrum resource, wherein the allocating, by the database according to the interference tolerance threshold of the primary user and/or the further interference tolerable to the primary user, and according to the nature of any secondary system, a ratio of the overall interference the any secondary system is allowed to produce to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.G./Examiner, Art Unit 2647           

/Srilakshmi K Kumar/SPE, Art Unit 2647